DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


4.	Claim(s) 21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bimbasic et al. (WO 2015/123709 A1; hereinafter Bimbasic).
	Regarding claim 21, Bimbasic teaches a pizza box and the blank for making comprising a base (2) having sidewalls (3) extending perpendicular from edges of said base, and a lid (11) having a top surface and a bottom surface connected to one of said sidewalls (see Fig. 8; Examiner considers all panels to have opposed top and bottom surfaces), such that the lid may swing from an open position exposing an inside of the box to a closed position resting adjacent to the sidewalls; a plate pocket (4,6) extending downwards from the bottom surface of the box lid a distance less than the total depth of the box, the plate pocket sized to receive at least one plate (20) therein; at least one plate within said plate pocket (see Fig. 8); a pizza within the inside of the box; and a plate pocket lid formed from the box lid top surface via a cut or perforations (12) cut into the box lid.
Allowable Subject Matter
5.	Claims 1-8 are allowed.
Response to Arguments
6.	Applicant's arguments filed 10/18/2022 with regards to New Claim 21 in view of Bimbasic have been fully considered but they are not persuasive.  Applicant contends that Bimbasic does not disclose a plate pocket, as claimed.
-Examiner notes that new Claim 21 claims the plate pocket as being positioned below the lid.  Bimbasic’s Figure 8 embodiment discloses a plate pocket (4,6; Examiner considers 20 to be “plates”) positioned below lid (11) when the box is erected.
Conclusion
7.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER R DEMEREE whose telephone number is (571)270-1982. The examiner can normally be reached 9:00 am - 5:00 pm, Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NATHAN J NEWHOUSE can be reached on (571)272-4544. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/CHRISTOPHER R DEMEREE/Primary Examiner, Art Unit 3734